Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161290(33)                                                                                                 Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEGASUS WIND, LLC,                                                                                    Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 161290
                                                                    COA: 351915
                                                                    Tuscola CC: 19-030829-AA
  TUSCOLA AREA AIRPORT ZONING BOARD
  OF APPEALS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 27,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
         a0125
                                                                               Clerk